Exhibit 10.10

MONDELĒZ GLOBAL LLC

SUPPLEMENTAL BENEFITS PLAN I

(Effective as of September 1, 2012)



--------------------------------------------------------------------------------

CERTIFICATE OF ADOPTION

By virtue and in exercise of the authority reserved to the Management Committee
for Employee Benefits of Kraft Foods Group, Inc. (the “Committee”), and pursuant
to the authority delegated by the Committee to the Vice President Human
Resources, Benefits, the Mondelēz Global LLC Supplemental Benefits Plan I is
hereby adopted, effective as of September 1, 2012, in the form set forth herein.

IN WITNESS WHEREOF, the undersigned has hereunto set her hand this 27th day of
September, 2012.

 

/s/ Jill K. Youman Jill K. Youman Vice President Human Resources, Benefits



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1

        1   

1.1

   History, Purpose and Effective Date      1   

1.2

   Separate Programs      2   

1.3

   Employers and Related Companies      2   

1.4

   Plan Administration; Plan Year      2   

1.5

   Source of Benefits      2   

1.6

   Indemnification and Exculpation      3   

1.7

   Applicable Laws      3   

1.8

   Gender and Number      3   

1.9

   Action by Employers      3   

1.10

   Severability of Plan Provisions      3   

1.11

   Notices      3   

1.12

   Defined Terms      3   

1.13

   Plan Supplements      3   

1.14

   IRS Annual Compensation Limit      4   

SECTION 2

        4   

2.1

   Participation      4   

2.2

   Plan Not Contract of Employment      4   

2.3

   Continued Participation      4   

SECTION 3

        4   

3.1

   Eligibility for Supplemental Thrift Plan Benefits      4   

3.2

   Accounts      4   

3.3

   Participant Deferrals      5   

3.4

   Special Rule for First Year of Eligibility      6   

3.5

   Matching Contribution Credits      7   

3.6

   Supplemental Basic Contributions      7   

3.7

   Earnings Equivalents      7   

SECTION 4

        8   

4.1

   Eligibility for Supplemental Retirement Plan Benefits      8   

4.2

   Amount of Supplemental Retirement Plan Benefits      8   

 

i



--------------------------------------------------------------------------------

4.3

   Grandfathered Amount Under Code Section 409A      9   

4.4

   Benefit Calculation Date and Lump Sum Present Value of Benefits      10   

4.5

   Supplemental Salary Continuation Benefit      11   

4.6

   Supplemental Disability Benefit      11   

SECTION 5

        12   

5.1

   Vesting      12   

5.2

   Payment of Supplemental Thrift Plan Benefits to Participants      12   

5.3

   Payment of Supplemental Retirement Benefits to Participants      13   

5.4

   Delay in Payment for Specified Employees under Code Section 409A      13   

5.5

   Payment of Supplemental Thrift Plan Benefits to Beneficiaries      14   

5.6

   Payment of Supplemental Retirement Benefits to a Beneficiary      14   

5.7

   Beneficiary      15   

5.8

   Separation from Service      15   

5.9

   Facility of Payment      16   

5.10

   Benefits May Not Be Assigned or Alienated      16   

5.11

   Tax Liability      16   

5.12

   Committee Discretion to Accelerate      16   

5.13

   Applicability of Qualified Plan Provisions      16   

SECTION 6

        17   

6.1

   Committee Membership and Authority      17   

6.2

   Allocation and Delegation of Committee Responsibilities and Powers      17   

6.3

   Information to be Furnished to Committee      18   

6.4

   Committee’s Decision Final      18   

SECTION 7

        18   

7.1

   Amendment and Termination      18   

7.2

   Merger      18   

7.3

   Rights Not Limited by Section 409A      18   

SECTION 8

        19   

8.1

   Definition      19   

8.2

   Effect of Change of Control      20   

APPENDIX A

     Appendix A-1   

SUPPLEMENT A

     Supplement A-1   

 

ii



--------------------------------------------------------------------------------

MONDELĒZ GLOBAL LLC

SUPPLEMENTAL BENEFITS PLAN I

(Effective as of September 1, 2012)

SECTION 1

General

1.1 History, Purpose and Effective Date. Kraft Foods, Inc. (later known as Kraft
Foods North America, Inc. and, effective March 19, 2004, as Kraft Foods Global,
Inc.), a Delaware corporation (effective March 16, 2012, converted to Kraft
Foods Group, Inc., a Virginia corporation) (“KFGI”), previously established the
Kraft Foods, Inc. Supplemental Benefits Plan (the “Original Plan”). Effective as
of January 1, 1996, the Original Plan was amended and restated and continued in
the form of two plans: the portion of the Original Plan that provided benefits
which constitute retirement income from a plan, program or arrangement described
in section 114(b)(1)(1)(ii) of chapter 4 of title 4, United States Code, was
amended and restated and continued in the form of the Kraft Foods, Inc.
Supplemental Benefits Plan I (known (i) effective December 31, 2002, as the
Kraft Foods North America, Inc. Supplemental Benefits Plan I, (ii) effective
March 19, 2004, as the Kraft Foods Global, Inc. Supplemental Benefits Plan I,
and (iii) effective March 16, 2012, as the Kraft Foods Group, Inc. Supplemental
Benefits Plan I) (the “Kraft Plan”); and the remainder of the Original Plan was
amended and restated and continued in the form of Kraft Foods, Inc. Supplemental
Benefits Plan II (known as (i) effective December 31, 2002, as the Kraft Foods
North America, Inc. Supplemental Benefits Plan II, (ii) effective March 19, 2004
as the Kraft Foods Global, Inc. Supplemental Benefits Plan II, and
(iii) effective March 16, 2012, as the Kraft Foods Group Inc. Supplemental
Benefits Plan II); and the Kraft Plan was further amended and restated from time
to time thereafter.

Kraft Foods Inc. (“Kraft Foods”) intends to distribute to its shareholders its
entire interest in KFGI, its subsidiary. On the effective date of this
distribution (the “Spin Date”), Kraft Foods will change its name to Mondelēz
International, Inc. (“Mondelēz International”). Effective as of September 1,
2012 (the “Effective Date”), KFGI hereby establishes the Mondelēz Global LLC
Supplemental Benefits Plan I (the “Mondelēz Global Plan”) for the benefit of
participants in the Kraft Plan who (1) will become employed by Mondelēz
International’s subsidiary, Mondelēz Global LLC (“Mondelēz Global”), or a
Related Company as of the close of business on the Spin Date (including any
employee whose employment transfers from KFGI or an affiliate of KFGI to
Mondelēz Global or a Related Company within 90 days after the Spin Date pursuant
to that certain Employee Matters Agreement between Kraft Foods and KFGI)
(“Transferred Employees”), or (2) were employed by Cadbury Limited or an
affiliate of Cadbury Limited prior to the acquisition by Kraft Foods of the
outstanding ordinary shares of Cadbury Limited, will have terminated employment
with Kraft Foods and all Related Companies (or the predecessors thereof,
including Cadbury Limited and its affiliates) prior to the close of business on
the Spin Date and have not received payment of their entire supplemental Thrift
Plan benefit and/or supplemental retirement benefit under the Kraft Plan
(“Former Cadbury Employees”). Effective as of the Spin Date, the liabilities
with respect to the supplemental Thrift Plan benefits under Section 3 of the
Kraft Plan and supplemental retirement benefits under Section 4 of the Kraft
Plan of such Transferred Employees and Former Cadbury

 

1



--------------------------------------------------------------------------------

Employees will be assumed by Mondelēz Global under the Mondelēz Global Plan, the
terms and conditions of which are substantially identical to the Kraft Plan. The
Mondelēz Global Plan is not intended to qualify under section 401(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), or to be subject to
Parts 2, 3 or 4 of Title I of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”). Effective as of the Spin Date, Mondelēz Global will
replace KFGI as sponsor of the Plan. The term “Company” shall refer to KFGI
prior to the Spin Date and to Mondelēz Global on and after the Spin Date.
References herein to the “Plan” shall mean the Kraft Plan for periods prior to
the Spin Date and this Mondelēz Global Plan for periods on and after the Spin
Date.

1.2 Separate Programs. For purposes of applying section 72 of the Code, the Plan
consists of a separate program of interrelated contributions and benefits that
constitutes a defined contribution arrangement and a separate program of
interrelated contributions and benefits that constitutes a defined benefit
arrangement. Section 3 describes the eligibility conditions and benefit amounts
available under the separate program that constitutes a defined contribution
arrangement. Section 4 describes the eligibility conditions and benefit amounts
available under the separate program that constitutes a defined benefit
arrangement. The two programs shall each constitute a separate contract for
purposes of section 72 of the Code.

1.3 Employers and Related Companies. The Company and any Related Company (as
defined below) which, with the consent of the Company’s Management Committee for
Employee Benefits (the “MCEB”), has adopted or hereafter adopts the Plan are
referred to below collectively as the “Employers” and individually as an
“Employer”. Each Employer that is an Employer under the Plan immediately prior
to the Effective Date shall continue as an Employer on and after the Effective
Date. The term “Related Company” means any corporation or trade or business
during any period during which it is, along with the Company, a member of a
controlled group of corporations or a controlled group of trades or businesses
as described in section 414(b) and 414(c), respectively, of the Code.

1.4 Plan Administration; Plan Year. The Plan shall be administered by the
Committee, as more fully described in Section 6. The “Plan Year” means (i) the
period beginning on the Effective Date and ending on December 31, 2012, and
(ii) each subsequent 12-consecutive-month period beginning on each January 1 and
ending on the following December 31.

1.5 Source of Benefits. The amount of any benefit payable under the Plan will be
paid in cash from the general assets of the Employers or from one or more
trusts, the assets of which are subject to the claims of the Employers’ general
creditors. Such amounts payable shall be reflected on the accounting records of
the Employers but shall not be construed to create, or require the creation of,
a trust, custodial or escrow account. No employee or other individual entitled
to benefits under the Plan shall have any right, title or interest whatever in
any assets of any Employer or to any investment reserves, accounts or funds that
an Employer may purchase, establish or accumulate to aid in providing the
benefits under the Plan. Nothing contained in the Plan and no action taken
pursuant to its provisions, shall create a trust or fiduciary relationship of
any kind between an Employer and an employee or any other person. Neither an
employee nor the beneficiary of an employee shall acquire any interest greater
than that of an unsecured creditor.

 

2



--------------------------------------------------------------------------------

1.6 Indemnification and Exculpation. The members of the Committee, and its
agents, and the officers, directors, and employees of any Employer and its
affiliates shall be indemnified and held harmless by the Employer against and
from any and all loss, costs, liability, or expense that may be imposed upon or
reasonably incurred by them in connection with or resulting from any claim,
action, suit, or proceeding to which they may be a party or in which they may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by them in settlement (with the
Employer’s written approval) or paid by them in satisfaction of a judgment in
any such action, suit, or proceeding. The foregoing provisions shall not be
applicable to any person if the loss, costs, liability, or expense is due to
such person’s gross negligence or willful misconduct.

1.7 Applicable Laws. The Plan shall be construed and administered in accordance
with the internal laws of the State of Illinois to the extent that such laws are
not preempted by the laws of the United States of America.

1.8 Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

1.9 Action by Employers. Any action required of or permitted to be taken by the
Company or by any other Employer shall be by its Board of Directors or by a
committee or other person or persons authorized by its Board of Directors.

1.10 Severability of Plan Provisions. In the event any provision of the Plan
shall be held invalid or illegal for any reason, any invalidity or illegality
shall not affect the remaining parts of the Plan, but the Plan shall be
construed and enforced as if the invalid or illegal provision had never been
inserted, and the Company shall have the right to correct and remedy such
questions of invalidity or illegality by amendment as provided in the Plan.

1.11 Notices. Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Committee (or its delegate), in care of the Company, at
its principal executive offices. Any notice required under the Plan may be
waived by the person entitled to notice.

1.12 Defined Terms. Terms used frequently with the same meaning are indicated by
initial capital letters, and are defined throughout the Plan. Appendix A
contains an alphabetical listing of such terms and the locations in which they
are defined. Unless the context clearly implies or indicates the contrary, a
word, term or phrase used in the Plan with an initial capital letter which is
not otherwise defined in the Plan shall have the meaning used or defined in the
Thrift Plan (as defined in Section 3) or the Retirement Plan (as defined in
Section 4), as applicable.

1.13 Plan Supplements. The provisions of the Plan as applied to any Employer or
any group of employees of any Employer may be modified or supplemented from time
to time by the adoption of one or more Supplements. Each Supplement shall form a
part of the Plan as of the Supplement’s effective date. Except as otherwise
determined by the Committee, in the event of any inconsistency between a
Supplement and the Plan document, the terms of the Supplement shall govern.

 

3



--------------------------------------------------------------------------------

1.14 IRS Annual Compensation Limit. The term “IRS Annual Compensation Limit”
means, with respect to any Plan Year, the limit on the annual compensation that
may be taken into account under the Thrift Plan or the Retirement Plan for such
year under Code section 401(a)(17).

SECTION 2

Participation

2.1 Participation. Each employee of an Employer who has met the eligibility and
enrollment requirements set forth in subsections 3.1 or 4.1 of the Plan will
become a “Participant” in the Plan as of the date on which he meets such
requirements.

2.2 Plan Not Contract of Employment. The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee the right
to be retained in the employ of any Employer or any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.

2.3 Continued Participation. Once an eligible employee becomes a Participant in
the Plan, he shall remain a Participant for so long as he is entitled to a
benefit under the Plan.

SECTION 3

Supplemental Thrift Plan Benefits

3.1 Eligibility for Supplemental Thrift Plan Benefits. Subject to the conditions
and limitations of the Plan, each Transferred Employee or Former Cadbury
Employee who was a Participant in Section 3 of the Kraft Plan (as defined
therein) immediately prior to the Spin Date will continue to be a Participant in
this Mondelēz Global Plan under this Section 3 on and after that date, and each
other employee of an Employer who was not such a Participant immediately prior
to the Spin Date will be eligible to participate in the Plan under this
Section 3:

 

  (a) for purposes of deferrals under subsection 3.3, on the first day upon
which he is both eligible to participate in the Mondelēz Global LLC Thrift Plan
(the “Thrift Plan”) and is designated by the Committee as eligible to defer
compensation under subsection 3.3; and

 

  (b) for purposes of the benefit described in subsection 3.6, on the first day
upon which he is eligible for a supplemental basic contribution credit under the
provisions of subsection 3.6.

3.2 Accounts. The Committee shall maintain (or cause to be maintained) a
bookkeeping “Account” in the name of each Participant under this Section 3 to
reflect such Participant’s supplemental Thrift Plan benefits under the Plan.
Each Participant’s Account shall be credited with the following amounts:

 

4



--------------------------------------------------------------------------------

  (a) the amount of any compensation deferred by the Participant in accordance
with the provisions of subsection 3.3 or 3.4;

 

  (b) the amount of any matching contribution credits to be credited to the
Participant’s Account in accordance with subsection 3.5;

 

  (c) the amount of any supplemental basic contribution credits to be credited
to the Participant’s Account in accordance with subsection 3.6;

 

  (d) the amount of any Earnings Equivalents to be credited to the Participant’s
Account in accordance with subsection 3.7;

 

  (e) in the case of a Transferred Employee or Former Cadbury Employee, the
amounts credited to such Participant’s Account under the Kraft Plan (as defined
therein) immediately prior to the Spin Date; and

 

  (f) the amounts credited to a Participant’s account under any other defined
contribution type of nonqualified plan, program or arrangement which has been
merged into and continued in the form of the Plan (a “Prior Plan”).

Each Participant’s Account shall be charged with any payments made in accordance
with Section 5 below. The Committee shall separately account for amounts that
were credited to the Participant’s Account under the Plan as of December 31,
2004, and were nonforfeitable as of such date, which amounts shall be adjusted,
with respect to the period after December 31, 2004, only for Earnings
Equivalents and payments under Section 5 (such separate account being referred
to hereinafter as the “Grandfathered Account” or in the case of a Prior Plan,
the “Prior Plan Grandfathered Account”). The portion of a Participant’s Account
which is not a Grandfathered Account shall be referred to hereinafter as his
“Non-grandfathered Account.”

3.3 Participant Deferrals. Subject to such rules and procedures as the Committee
may from time to time impose, with respect to each Plan Year, a Participant may
elect to defer receipt of a percentage of the Eligible Compensation in excess of
the IRS Annual Compensation Limit which, but for his deferral election
hereunder, would be payable to the Participant in such Plan Year:

 

  (a) for services performed during such Plan Year; or

 

  (b) for services performed in the immediately preceding Plan Year but only to
the extent that the portion of such Eligible Compensation which is attributable
to services in the prior year satisfies the requirements for performance-based
compensation under Treas. Reg. §1.409A-1(e) and the Participant performs such
services continuously from the later of the beginning of the performance period
or the date that the performance criteria are established through the date the
Participant’s deferral election is made, and provided further that the deferral
election is made before the compensation has become readily ascertainable
(within the meaning of Treas. Reg. §1.409A-2(a)(8)).

 

5



--------------------------------------------------------------------------------

Subject to the following provisions of this subsection 3.3, any election in
effect for a Participant under subsection 3.3 of the Kraft Plan immediately
prior to the Spin Date shall remain in effect under this subsection 3.3 on and
after the Spin Date. Any other election under this subsection 3.3 for any Plan
Year (i) shall be made during an annual enrollment period established by the
Committee which ends no later than June 30th of the immediately preceding Plan
Year, (ii) shall specify the percentage of the Eligible Compensation in excess
of the IRS Annual Compensation Limit that the Participant wishes to defer (which
percentage shall not exceed the maximum contribution percentage applicable to
the Participant under the Thrift Plan on the date of the election), and (iii) is
irrevocable after such June 30th. The Account of a Participant shall be credited
with the amounts deferred by the Participant under this subsection 3.3 as of the
date on which the compensation would otherwise have been paid to the
Participant. A Participant’s deferral election under this subsection 3.3 shall
be a continuing election so that a Participant will be deemed to have made the
same election to defer (or not to defer) for each succeeding Plan Year unless
and until the Participant files a new election for a Plan Year during the
applicable open enrollment period for such subsequent year. Any such deemed
election with respect to any subsequent Plan Year is irrevocable after June 30th
of the immediately preceding Plan Year. Pursuant to the foregoing, in the event
that a Participant’s Separation from Service occurs during the period that his
deferral election or deemed election with respect to any Plan Year is
irrevocable, and such Participant is reemployed by the Employer or a Related
Company during such period, such election shall automatically be reinstated on
the date of such reemployment.

3.4 Special Rule for First Year of Eligibility. Notwithstanding the provisions
of subsection 3.3, in the case of the first year in which an employee becomes
eligible to defer Eligible Compensation under subsection 3.3, the Participant’s
deferral election may be made within 30 days after the date the employee becomes
eligible but only with respect to Eligible Compensation paid for services to be
performed after such election, subject to the following:

 

  (a) If any such Eligible Compensation is earned based upon a specified
performance period and the deferral election is made after the beginning of the
performance period, such election shall apply to no more than an amount equal to
the total of such compensation for the performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period.

 

  (b)

For purposes of this subsection 3.4, whether an employee is newly eligible to
defer compensation under the Plan shall be determined by taking into account the
plan aggregation rules of Treas. Reg. §1.409A-1(c) pursuant to which an employee
will not be treated as newly eligible if he is (or was) eligible to elect to
defer compensation under any other nonqualified deferred compensation account
balance plan maintained by any Employer or Related Company. Notwithstanding the
preceding sentence, if an employee has ceased being eligible to elect to defer
compensation and subsequently again becomes eligible to elect to defer
compensation under this Section 3, (i) he may be treated as being newly eligible
if he either (A) has not been eligible to defer compensation under this
Section 3 or any aggregated plan at any time during the 24-month period ending
on the date on which he again becomes eligible to defer compensation under this
Section 3, or (B) has previously received a distribution of all amounts deferred
under this

 

6



--------------------------------------------------------------------------------

Section 3 (including any Earnings Equivalents hereunder) and any aggregated plan
(including any earnings thereunder) and on and before the date of the last
payment thereof was not eligible to elect to continue to defer compensation
under this Section 3 or any aggregated plan, and (ii) if clause (i) of this
sentence does not apply, he may only make an election under and in accordance
with the provisions of Section 3.3.

3.5 Matching Contribution Credits. If a Participant has a deferral election (or
deemed election) in effect for any Plan Year under subsection 3.3 or 3.4, his
Account under the Plan will be credited with an amount for such Plan Year equal
to the matching contributions to which the Participant would have been entitled
under the Thrift Plan if the amounts deferred under subsection 3.3 or 3.4 for
such Plan Year had been contributed to the Thrift Plan. Matching contribution
amounts shall be credited to a Participant’s Account as of the date that
matching contributions would have been credited under the Thrift Plan if the
amounts deferred under subsection 3.3 had been contributed to the Thrift Plan.

3.6 Supplemental Basic Contributions. An employee or Participant who is eligible
to receive a Mondelēz Global Basic Contribution under the Thrift Plan for any
Plan Year shall be credited with supplemental basic contribution credits under
this Section 3 for such Plan Year in an amount equal to 4.5% of his Eligible
Compensation in excess of the IRS Annual Compensation Limit for such year.
Supplemental basic contribution credits shall be credited to a Participant’s
Account as of the same date that such amounts would have been credited under the
Thrift Plan if they were Mondelēz Global Basic Contributions.

3.7 Earnings Equivalents. The Accounts of Participants shall be credited with
deemed earnings and/or losses (“Earnings Equivalents”) as of each Accounting
Date (as defined in paragraph (a) below) in accordance with the following
provisions:

 

  (a) The term “Accounting Date” means, each business day (as determined by the
Committee in its sole discretion).

 

  (b) As of each Accounting Date, a Participant’s Account shall be credited with
an amount determined by multiplying the Participant’s Account balance on that
date by an “earnings equivalent rate” as described below. Except as provided in
paragraph (c) below, the earnings equivalent rate to be credited for any period
shall be equal to the rate of earnings (as determined by the Committee) for such
period on the Interest Income Fund of the Thrift Plan.

 

  (c)

Prior to 1991, the General Foods business unit of the Company maintained a plan
known as the Supplemental Thrift-Investment Plan (the “General Foods Plan”),
which permitted participants to have their accounts credited with assumed
earnings based upon hypothetical investment elections in certain investment
funds known as the Guaranteed Return Fund (now known as the Interest Income
Fund), U.S. Government Securities Fund, Diversified Equity Index Fund, and
Philip Morris Stock Fund (now known as the Altria Group Stock Fund). The
outstanding accounts of Transferred Employees previously maintained under the
General Foods Plan are now maintained under this Plan. With respect to that
portion of

 

7



--------------------------------------------------------------------------------

  any Participant’s Account that was originally credited under the General Foods
Plan prior to January 1, 1991, the earnings equivalent rate applicable to such
portion for any period shall be equal to the rate of earnings (as determined by
the Committee) on the investment funds under the Thrift Plan corresponding to
the Participant’s hypothetical investment election, as in effect on December 31,
1990, under the General Foods Plan, which investment election may not be
changed, except that the Participant may irrevocably elect, on a prospective
basis only, to have such portion credited with Earnings Equivalents in the
manner set forth in paragraph (b) next above.

 

  (d) The portion of a Participant’s Account, including any Prior Plan
Grandfathered Account, that was originally credited to an account maintained
under the Cadbury Plan prior to January 1, 2012 (such portion being hereinafter
referred to as the “Cadbury Account”) shall be credited with Earnings
Equivalents in the manner set forth in paragraph (b) above.

SECTION 4

Supplemental Retirement Plan Benefits

4.1 Eligibility for Supplemental Retirement Plan Benefits. Subject to the
conditions and limitations of the Plan, each Transferred Employee and Former
Cadbury Employee who was a Participant in Section 4 of the Kraft Plan (as
defined therein) immediately prior to the Spin Date will continue to be a
Participant in this Mondelēz Global Plan under this Section 4 on and after that
date, and each other employee of an Employer who was not a Participant
immediately prior to the Spin Date will automatically be enrolled in and become
a Participant in the Plan under this Section 4 on the first day upon which he
satisfies the following requirements:

 

  (a) he is a participant in the Mondelēz Global LLC Retirement Plan (other than
Part C thereof, designated as the Cadbury Adams LLC Personal Pension Account
Plan) (the “Retirement Plan”); and

 

  (b) his benefits under the Retirement Plan are limited as a result of the IRS
Annual Compensation Limit or the benefit limitations of section 415 of the Code.

4.2 Amount of Supplemental Retirement Plan Benefits. Subject to the terms and
conditions of the Plan:

 

  (a) A Participant under this Section 4 shall be eligible to receive a
supplemental retirement benefit under the Plan, as of his Benefit Calculation
Date (as defined in subsection 4.4), in an amount equal to:

 

  (i) the lump sum present value, as of the Benefit Calculation Date, of the
benefit the Participant would have been entitled to receive under the Retirement
Plan if such benefit were determined without regard to the IRS Annual
Compensation Limit and without regard to the limitations imposed by section 415
of the Code,

 

8



--------------------------------------------------------------------------------

REDUCED BY

 

  (ii) the lump sum present value, as of the Benefit Calculation Date, of the
Participant’s Retirement Plan benefit.

 

  (b) In the case of a Participant who is reemployed by an Employer following
his Separation from Service, he shall be eligible to receive an additional
supplemental retirement benefit under the Plan, as of his Benefit Calculation
Date with respect to his subsequent Separation from Service, in an amount equal
to:

 

  (i) the excess, if any, of the lump sum present value, as of such Benefit
Calculation Date, of the benefit the Participant would have been entitled to
receive under the Retirement Plan if such benefit were determined without regard
to the IRS Annual Compensation Limit and without regard to the limitations
imposed by section 415 of the Code,

OVER

 

  (ii) the lump sum present value, as of such Benefit Calculation Date, of the
Participant’s Retirement Plan benefit,

REDUCED BY

 

  (iii) the lump sum present value, as of such Benefit Calculation Date, of the
Participant’s supplemental retirement benefit under subsection 4.2(a) (and, if
applicable, the Participant’s supplemental salary continuation benefit under
subsection 4.5 or supplemental disability benefit under subsection 4.6 accrued
prior to the date of his reemployment).

For purposes of this subsection 4.2, any benefits to which a Participant is
entitled under Supplement EE of the Retirement Plan shall be disregarded.

4.3 Grandfathered Amount Under Code Section 409A. For purposes of section 409A
and the distribution provisions of Section 5 of the Plan, in the case of an
individual who was a Participant in the Plan prior to January 1, 2005, such
Participant’s supplemental retirement benefit under this Section 4 shall consist
of a grandfathered supplemental retirement benefit and a non-grandfathered
supplemental retirement benefit to the extent determined below. As of the
Participant’s Benefit Calculation Date, his non-grandfathered supplemental
retirement benefit shall be an amount equal to:

 

  (a) the excess, if any, of the amount of the lump sum benefit determined under
subsection 4.2;

OVER

 

  (b) the Participant’s grandfathered amount (as defined below), if any.

 

9



--------------------------------------------------------------------------------

A Participant’s “grandfathered amount” shall be the lesser of: (i) the amount
determined under subsection 4.2, and (ii) the lump sum present value of the
amount (if any) to which the Participant would have been entitled under the Plan
if the Participant had voluntarily terminated from service without cause on
December 31, 2004, and received a payment of benefits from the Plan on the
earliest possible date following termination of services. Notwithstanding the
foregoing, for any subsequent Plan Year, the grandfathered amount may increase
to equal the present value of the benefit to which the Participant actually
becomes entitled, in the form and at the time actually paid, determined under
the terms of the Plan (including applicable limits under the Internal Revenue
Code) as in effect on October 3, 2004, without regard to any further services
rendered by the Participant after December 31, 2004, or any other events
affecting the amount of or the entitlement to benefits (other than a Participant
election with respect to the time or form of an available benefit).

4.4 Benefit Calculation Date and Lump Sum Present Value of Benefits. For
purposes of this Section 4, the following provisions shall apply:

 

  (a) the Benefit Calculation Date shall be the first day of the calendar month
following the Participant’s Separation from Service (as described in subsection
5.8);

 

  (b) for purposes of calculating the present value of benefits under this
Section 4 as of any date, actuarial assumptions and methods will be consistent
with those used to value benefits under the Retirement Plan and prior to any
adjustment in benefits under the Retirement Plan due to a distribution of
employee contributions;

 

  (c) if, as of a Participant’s Benefit Calculation Date or Benefit
Recalculation Date (as defined in subsection 4.5), the Participant is not
eligible to commence a portion of his benefits under the Retirement Plan, the
lump sum present value of such portion of his benefit, as of the Benefit
Calculation Date or Benefit Recalculation Date, as applicable, shall be
determined as the greater of (i) the lump sum present value of such portion of
his benefit payable at the Participant’s Normal Retirement Date and (ii) the
lump sum present value of such portion of his benefit payable at the earliest
date on which the Participant could have commenced receipt of such portion under
the Retirement Plan; and

 

  (d) amounts determined in accordance with subsection 4.2 shall take into
account any service and compensation taken into account under the Retirement
Plan for periods after a Participant’s Separation from Service except for
service and compensation taken into account under subsection 4.5 with respect to
a Participant’s salary continuation period or subsection 4.6 with respect to a
Participant who is Totally Disabled; provided, however, that any such service
and compensation taken into account under subsection 4.5 or 4.6 with respect to
the period prior the date of his reemployment with an Employer shall be taken
into account under subsection 4.2(b).

 

10



--------------------------------------------------------------------------------

4.5 Supplemental Salary Continuation Benefit. If a Participant receives salary
continuation payments after his Separation from Service, he shall be eligible to
receive a supplemental salary continuation benefit under the Plan, as of his
Benefit Recalculation Date (as described below), in an amount equal to:

 

  (a) the excess, if any, of the lump sum present value, as of the Benefit
Recalculation Date, of the benefit the Participant would have been entitled to
receive under the Retirement Plan if such benefit were determined without regard
to the IRS Annual Compensation Limit and without regard to the limitations
imposed by section 415 of the Code and taking into account any compensation and
service credited to the Participant with respect to the entire salary
continuation period,

OVER

 

  (b) the lump sum present value, as of such Benefit Recalculation Date, of the
Participant’s Retirement Plan benefit determined by taking into account any
compensation and service credited to the Participant with respect to the entire
salary continuation period,

REDUCED BY

 

  (c) the lump sum present value, as of the Benefit Recalculation Date, of the
Participant’s supplemental retirement benefit under subsection 4.2.

The term “Benefit Recalculation Date” means the first day of the month following
the one-year anniversary of the Participant’s Separation from Service. For
purposes of this subsection 4.5, any benefits to which a Participant is entitled
under Supplement EE of the Retirement Plan shall be disregarded.

4.6 Supplemental Disability Benefit. If a Participant’s Separation from Service
occurs after being Totally Disabled for 29 months in accordance with subsection
5.8(b) and Treas. Reg. § 1.409A-1(b)(i), he shall be entitled to receive a
supplemental disability benefit under the Plan, as of his Disability Benefit
Recalculation Date (as defined below), in an amount equal to:

 

  (a) the excess, if any, of the lump sum present value, as of the Disability
Benefit Recalculation Date, of the benefit the Participant would have been
entitled to receive under the Retirement Plan if such benefit were determined
without regard to the IRS Annual Compensation Limit and without regard to the
limitations imposed by section 415 of the Code and taking into account any
service credited to the Participant under the Retirement Plan after his Benefit
Calculation Date while he is Totally Disabled,

OVER

 

  (b) the lump sum present value, as of such Disability Benefit Recalculation
Date, of the Participant’s Retirement Plan benefit determined by taking into
account any service credited to the Participant under the Retirement Plan after
his Benefit Calculation Date while he is Totally Disabled,

 

11



--------------------------------------------------------------------------------

REDUCED BY

 

  (c) the lump sum present value, as of the Disability Benefit Recalculation
Date, of the Participant’s supplemental retirement benefit under subsection 4.2.

The term “Disability Benefit Recalculation Date” means the earlier of:

 

  (d) whichever of the following dates is applicable:

 

  (i) in the case of a Participant whose disability first occurred before he
attained age 60, the first day of the month coincident with or next following
the date he attains age 65; or

 

  (ii) in the case of a Participant whose disability first occurred after he
attained age 60, the date which is five years after such occurrence; or

 

  (e) the date of the Participant’s death.

For purposes of this subsection 4.6, any benefits to which a Participant is
entitled under Supplement EE of the Retirement Plan shall be disregarded.

SECTION 5

Vesting and Payment of Plan Benefits

5.1 Vesting. A Participant shall at all times have a fully vested,
nonforfeitable interest in the portion of his Account maintained under Section 3
of the Plan attributable to his compensation deferrals made under subsection 3.3
(or under the equivalent terms of a Prior Plan), and the Earnings Equivalents
attributable thereto. A Participant shall become vested and have a
nonforfeitable interest in the portion of his Account maintained under Section 3
of the Plan attributable to matching contribution credits and Mondelēz Global
basic contribution credits when and to the extent that his matching account and
Mondelēz Global Basic Contribution account, respectively, under the Thrift Plan
becomes vested and nonforfeitable. A Participant’s Cadbury Account shall be
fully vested and nonforfeitable at all times. A Participant shall become vested
and have a nonforfeitable interest in his benefits determined under Section 4 of
the Plan when and to the extent that his accrued benefit under the Retirement
Plan becomes vested and nonforfeitable. Notwithstanding the foregoing provisions
of this subsection 5.1, a Participant or his beneficiary shall have no right to
any benefits under the Plan if the Committee or his Employer determines that he
engaged in a willful, deliberate or grossly negligent act of commission or
omission which is substantially injurious to the finances or reputation of the
Employers.

5.2 Payment of Supplemental Thrift Plan Benefits to Participants. Subject to the
following provisions of this Section 5, a Participant’s vested supplemental
Thrift Plan benefit under Section 3 shall be paid as follows:

 

12



--------------------------------------------------------------------------------

  (a) an amount equal to the balance credited to a Participant’s vested
Non-grandfathered Account under Section 3 of the Plan will be paid to him in a
lump sum within 90 days following his Separation from Service;

 

  (b) an amount equal to the balance credited to a Participant’s vested
Grandfathered Account under Section 3 of the Plan will be paid to him in the
same form, on the same dates and for the same period as benefits under Section 3
of the Plan would have been paid under the provisions of the Plan as in effect
on October 3, 2004; and

 

  (c) an amount equal to the portion of a Participant’s vested Account balance
under Section 3 which is attributable to amounts previously credited to him
under the Nabisco, Inc. Supplemental Benefits Plan or the Nabisco, Inc.
Additional Benefits Plan shall be paid to the Participant in a lump sum as soon
as practicable after the Participant’s termination of employment with the
Employers and Related Companies.

A Participant’s Cadbury Account shall be paid as described above, except to the
extent the Participant had elected an optional time or form of benefit under the
Cadbury Plan prior to its merger into this Plan, in which event payment shall be
made in accordance with such election.

5.3 Payment of Supplemental Retirement Benefits to Participants. Subject to the
following provisions of this Section 5, a Participant’s vested supplemental
retirement benefit under Section 4 will be paid as follows:

 

  (a) his non-grandfathered supplemental retirement benefit will be paid to him
in a lump sum within 90 days following his Separation from Service;

 

  (b) his grandfathered supplemental retirement benefit will be paid to him in
the same form, on the same dates and for the same period as benefits under
Section 4 of the Plan would have been paid under the provisions of the Plan as
in effect on October 3, 2004;

 

  (c) the supplemental salary continuation benefit will be paid to him in a lump
sum within 90 days following the one-year anniversary of his Separation from
Service, except as otherwise specifically provided in subsection 4.5; and

 

  (d) the supplemental disability benefit will be paid to him in a lump sum
within 90 days following (i) in the case of a Participant whose disability first
occurred before he attained age 60, the first day of the month coincident with
or next following the date he attains age 65, or (ii) in the case of a
Participant whose disability first occurred after he attained age 60, the date
which is five years after such occurrence.

5.4 Delay in Payment for Specified Employees under Code Section 409A.
Notwithstanding any provision of the Plan to the contrary (including, without
limitation, any provision of Supplement A), if a Participant is a Specified
Employee at the time of his Separation from Service, payment of benefits under
the Plan (other than a Grandfathered

 

13



--------------------------------------------------------------------------------

Account balance under Section 3 or a grandfathered amount under Section 4) may
not be paid before the date that is six months after the Participant’s
Separation from Service or, if earlier, the Participant’s date of death. Any
amount that may not be paid by reason of the restriction in this subsection 5.4
shall be paid on the first day of the seventh month following the Participant’s
Separation from Service. The amount of the Participant’s non-grandfathered
supplemental retirement benefit shall be increased for interest for such
six-month period at an interest rate equal to the “first segment rate” (as
described under section 430(h)(2)(C) of the Code) in effect under the Retirement
Plan for a benefit commencing as of the first of the month following the
Participant’s Separation from Service. For purposes of the Plan, the term
“Specified Employee” shall be defined in accordance with Treas. Reg. §
1.409A-1(i) and such rules as may be established from time to time in writing by
the Executive Vice President, Human Resources, Kraft Foods (effective on and
after the Spin Date, Mondelēz International) (or her delegate) pursuant to such
regulations.

5.5 Payment of Supplemental Thrift Plan Benefits to Beneficiaries. If a
Participant’s Separation from Service occurs on account of his death or the
Participant dies after his Separation from Service but before his entire Account
balance under Section 3 is paid, the vested portion of his remaining Account
balance shall be paid to his Beneficiary, in a lump sum, within 90 days after
his Separation from Service and without regard to any delay that would otherwise
apply with respect to the Participant under subsection 5.4; provided however
that payment of the balance in his Grandfathered Account (if any) shall be paid
to his beneficiary in a lump sum as soon as practicable following the completion
of all forms and applications requested by the Committee.

5.6 Payment of Supplemental Retirement Benefits to a Beneficiary. If a
Participant’s Separation from Service occurs on account of his death, his
Beneficiary will be entitled to receive, with respect to such Participant’s
supplemental retirement benefit, an amount equal to the lump sum present value
of such supplemental death benefits or qualified pre-retirement surviving spouse
(“QPSA”) benefit, if any, as would be provided with respect to the Participant’s
benefit under the Retirement Plan. Payment of such supplemental death or QPSA
benefits, if any, will be made, in a lump sum, within 90 days following the
Participant’s Separation from Service; provided, however, that any portion of
such death or QPSA benefit which is attributable to the Participant’s
grandfathered amount (determined in a manner consistent with the calculation of
the grandfathered amount under subsection 4.3) shall be paid in the same form,
at the same time and in the same manner as under the provisions of the Plan as
in effect on October 3, 2004. If a Participant dies after his Separation from
Service but before all benefits under Section 4 have been paid:

 

  (a) the amount that would have been payable to the Participant under
subsection 4.2 and subsection 4.5 (other than any portion thereof which is a
grandfathered amount) shall be paid to the Participant’s Beneficiary in a lump
sum at the same date that such amount would have been paid to the Participant
(determined without regard to subsection 5.4);

 

  (b) with respect to such Participant’s supplemental disability benefit under
subsection 4.6, an amount equal to the lump sum present value of such
supplemental death benefits or QPSA benefit, if any, as would be provided with
respect to the Participant’s benefit under the Retirement Plan shall be paid to
the Participant’s Beneficiary in a lump sum within 90 days following the date of
the Participant’s death;

 

14



--------------------------------------------------------------------------------

  (c) any portion which is a grandfathered amount shall be paid in the same
form, at the same time and in the same manner as death benefits or QPSA benefits
would have been paid under the provisions of the Plan as in effect on October 3,
2004; and

 

  (d) if the Participant’s death occurs after payment of his grandfathered
supplemental retirement benefit under Section 4 has commenced, no death benefits
shall be payable under the Plan with respect to such grandfathered benefits
except as may be provided under the distribution method applicable to such
benefit in accordance with subsection 5.3.

5.7 Beneficiary. For purposes of this Plan, a Participant’s “Beneficiary” with
respect to benefits payable under a specific Section of the Plan shall be the
same person or persons as his beneficiary determined under the terms of the
Thrift Plan or Retirement Plan, as applicable; provided, however, that each
Participant may designate in writing any legal or natural person or persons as
Beneficiary of any benefits payable under the Plan after his death, and, to the
extent that death benefits are payable both with respect to supplemental Thrift
Plan benefits under Section 3 of the Plan and supplemental Retirement Plan
benefits under Section 4 of the Plan, separate Beneficiary designations may be
made with respect to those components of the Plan. A Beneficiary designation
made with respect to benefits payable under the Plan will be effective only
after it is filed in writing with the Committee or its delegate while the
Participant is alive and will cancel all beneficiary designation forms filed
earlier. Any designation of a Beneficiary or Beneficiaries (as defined under and
determined with respect to the Kraft Plan) in effect under subsection 5.7 of the
Kraft Plan immediately prior to the Spin Date shall remain in effect under this
Mondelēz Global Plan on and after the Spin Date, subject to cancellation as
described in the preceding sentence of this subsection 5.7.

5.8 Separation from Service. The term “Separation from Service” means the date
on which the Participant ceases to be employed by the Company and all Related
Companies for any reason, subject to the following:

 

  (a) The employment relationship will be deemed to have ended on the date that
the Participant and his Employer reasonably anticipate that the level of bona
fide services the Participant will perform for the Company and the Related
Companies after such date (whether as an employee or independent contractor, but
not as a director) would permanently decrease to no more than 20% of the average
level of bona fide services performed over the immediately preceding 36-month
period (or the full period of services to the Company and Related Companies if
the Participant has performed services for the Company and the Related Companies
for less than 36 months). Absent a reasonable expectation that the Participant’s
level of bona fide services after such date will exceed the above-described
percentage, a deemed termination of the employment relationship will occur even
if the Participant continues on the payroll of the Company or the Related
Companies after that date.

 

15



--------------------------------------------------------------------------------

  (b) The employment relationship will be treated as continuing intact while the
Participant is on a bona fide leave of absence (determined in accordance with
Treas. Reg. §1.409A-1(h)).

 

  (c) The determination of a Participant’s termination of employment by reason
of a sale of assets, sale of stock, spin-off or other similar transaction of the
Company or a Related Company will be made in accordance with Treas. Reg.
§1.409A-1(h).

 

  (d) Notwithstanding anything herein to the contrary, a Former Cadbury
Employee’s Separation from Service under the Kraft Plan (as defined therein)
prior to the Spin Date shall constitute a Separation from Service for purposes
of this Mondelēz Global Plan.

The provisions of this subsection shall be interpreted and applied in a manner
consistent with the provisions of Treas. Reg. §1.409A-1(h).

5.9 Facility of Payment. If, in the Committee’s opinion, a Participant or other
person entitled to benefits under the Plan is under a legal disability or is in
any way incapacitated so as to be unable to manage his financial affairs,
payment will be made to the conservator or other person legally charged with the
care of his person or his estate or, if no such legal conservator will have been
appointed, then to any individual (for the benefit of such Participant or other
person entitled to benefits under the Plan) whom the Committee may from time to
time approve.

5.10 Benefits May Not Be Assigned or Alienated. The benefits payable to, or on
account of, any individual under the Plan may not be voluntarily or
involuntarily assigned or alienated.

5.11 Tax Liability. The Employers may withhold from any payment of benefits
hereunder any taxes required to be withheld and such sum as the Employers may
reasonably estimate to be necessary to cover any taxes for which the Employers
may be liable and which may be assessed with regard to such payment.
Notwithstanding any provision of the Plan to the contrary, none of the Company,
the Committee or any Employer makes any representation or warranty regarding the
tax consequences of the Plan to Participants or other persons entitled to
benefits hereunder.

5.12 Committee Discretion to Accelerate. The Committee may accelerate the date
of distribution of a Participant’s Grandfathered Account under Section 3 or his
grandfathered amount under Section 4 to the extent that the Committee determines
that such acceleration is in the best interests of the Employers because of
changes in tax laws or accounting principles, Department of Labor regulations,
or any other reason which negates or diminishes the continued value of the Plan
to any Employer or Participant. The amount distributed pursuant to this
subsection 5.12 will be paid in the form of a lump sum.

5.13 Applicability of Qualified Plan Provisions. Except as otherwise expressly
provided to the contrary, all of the provisions, conditions and requirements set
forth in the Thrift Plan or the Retirement Plan with respect to eligibility for
benefits shall apply equally to benefits under Section 3 and Section 4,
respectively, of the Plan. Whenever a Participant’s rights under the Plan are to
be determined, appropriate reference shall be made to the Thrift Plan or the
Retirement Plan, as applicable. Actuarial equivalence for purposes of the Plan
shall be determined in a manner consistent with the provisions of the Retirement
Plan relating to actuarial equivalence.

 

16



--------------------------------------------------------------------------------

SECTION 6

Administration

6.1 Committee Membership and Authority. For purposes of the Plan, the
“Committee” shall mean the Company’s Administrative Committee. Except as
otherwise specifically provided in this Section 6, the Committee shall act by a
majority of its then members, by meeting or by writing filed without meeting,
and shall have the following discretionary authority, powers, rights and duties
in addition to those vested in it elsewhere in the Plan:

 

  (a) to adopt and apply in a uniform and nondiscriminatory manner to all
persons similarly situated, such rules of procedure and regulations as, in its
opinion, may be necessary for the proper and efficient administration of the
Plan and as are consistent with the provisions of the Plan;

 

  (b) to enforce the Plan in accordance with its terms and with such applicable
rules and regulations as may be adopted by the Committee;

 

  (c) to determine conclusively all questions arising under the Plan, including
the discretionary power to interpret and construe the terms of the Plan, to
determine the eligibility of employees and the rights of Participants and other
persons entitled to benefits under the Plan and their respective benefits, to
make factual findings and to remedy ambiguities, inconsistencies or omissions of
whatever kind;

 

  (d) to maintain and keep adequate records concerning the Plan and concerning
its proceedings and acts in such form and detail as the Committee may decide;

 

  (e) to direct all payments of benefits under the Plan;

 

  (f) to employ agents, attorneys, accountants or other persons (who may also be
employed by or represent the Employers) for such purposes as the Committee
considers necessary or desirable to discharge its duties; and

 

  (g) to establish and maintain a claims procedure under the Plan meeting the
requirements of section 503 of ERISA and the regulations under that section.

The certificate of a majority of the members of the Committee that the Committee
has taken or authorized any action shall be conclusive in favor of any person
relying on the certificate.

6.2 Allocation and Delegation of Committee Responsibilities and Powers. In
exercising its authority to control and manage the operation and administration
of the Plan, the Committee may allocate all or any part of its responsibilities
and powers to any one or more of its members and may delegate all or any part of
its responsibilities and powers to any person or persons selected by it. Any
such allocation or delegation may be revoked at any time.

 

17



--------------------------------------------------------------------------------

6.3 Information to be Furnished to Committee. The Employers shall furnish the
Committee such data and information as may be required for it to discharge its
duties and the records of the Employers shall be conclusive on all persons
unless determined to be incorrect. Participants and other persons entitled to
benefits under the Plan must furnish to the Committee such evidence, data or
information as the Committee considers desirable to carry out the Plan.

6.4 Committee’s Decision Final. Any interpretation of the Plan and any decision
on any matter within the discretion of the Committee made by the Committee (or
its duly authorized delegate) shall be binding on all persons. A misstatement or
other mistake of fact shall be corrected when it becomes known, and the
Committee shall make such adjustment on account thereof as it considers
equitable and practicable. A benefit shall be payable under the Plan only to the
extent that the Committee determines that the Participant or other person is
entitled to such benefit under the terms of the Plan.

SECTION 7

Amendment and Termination

7.1 Amendment and Termination. Each of the Company and MCEB, acting separately,
have the right to amend the Plan from time to time, and the right to terminate
it; provided, however, that no such amendment or termination of the Plan will:

 

  (a) reduce or impair the interests of Participants in benefits being paid
under the Plan as of the date of amendment or termination, as the case may be;
or

 

  (b) reduce the aggregate amount of benefits payable from the Plan and from any
other plan, program or arrangement established to supplement or replace the Plan
to or on account of any employee of an Employer to an amount which is less than
the amount to which he would be entitled in accordance with the provisions of
the Plan if the employee terminated employment immediately prior to the date of
the amendment or termination, as the case may be.

7.2 Merger. No Employer will merge or consolidate with any other corporation, or
liquidate or dissolve, without making suitable arrangements, satisfactory to the
Committee, for the payment of any benefits payable under the Plan.

7.3 Rights Not Limited by Section 409A. For the avoidance of doubt, the rights
reserved to the Company and the Employers under this Section 7 shall not be
subject to any limitation or restriction merely because the exercise of such
rights may result in adverse tax consequences to Participants or other persons
under Code Section 409A or any other tax law.

 

18



--------------------------------------------------------------------------------

SECTION 8

Change of Control

8.1 Definition. “Change of Control” means the happening of any of the following
events:

 

  (a) Acquisition of 20% or more of the outstanding voting securities of Kraft
Foods (effective on and after the Spin Date, Mondelēz International) or any
successor thereto (the “Parent”) by another entity or group; excluding, however,
the following:

 

  (i) any acquisition by the Parent or any entity controlled by, controlling or
under common control with the Parent (each such entity an “Affiliate”);

 

  (ii) any acquisition by an employee benefit plan or related trust sponsored or
maintained by the Parent or any of its Affiliates; or

 

  (iii) any acquisition pursuant to a merger or consolidation described in
clause (c) of this definition.

 

  (b) During any consecutive 24 month period, persons who constitute the Board
of Directors of the Parent (the “Board”) at the beginning of such period cease
to constitute at least 50% of the Board; provided that each new Board member who
is approved by a majority of the directors who began such 24 month period shall
be deemed to have been a member of the Board at the beginning of such 24 month
period.

 

  (c) The consummation of a merger or consolidation of the Parent with another
company, and the Parent is not the surviving company; or, if after such
transaction, the other entity owns, directly or indirectly, 50% or more of the
outstanding voting securities of the Parent; excluding, however, a transaction
pursuant to which all or substantially all of the individuals or entities who
are the beneficial owners of the outstanding voting securities of the Parent
immediately prior to such transaction will beneficially own, directly or
indirectly, more than 50% of the combined voting power of the outstanding
securities entitled to vote generally in the election of directors (or similar
persons) of the entity resulting from such transaction (including, without
limitation, an entity which as a result of such transaction owns the Parent
either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such transaction, of the
outstanding voting securities of the Parent.

 

  (d)

The consummation of a plan of complete liquidation of the Parent or the sale or
disposition of all or substantially all of the Parent’s assets, other than a
sale or disposition pursuant to which all or substantially all of the
individuals or entities who are the beneficial owners of the outstanding voting
securities of the Parent immediately prior to such transaction will beneficially
own, directly or indirectly, more than 50% of the combined voting power of the
outstanding securities

 

19



--------------------------------------------------------------------------------

  entitled to vote generally in the election of directors (or similar persons)
of the entity purchasing or acquiring the Parent’s assets in substantially the
same proportions relative to each other as their ownership, immediately prior to
such transaction, of the outstanding voting securities of the Parent.

For avoidance of doubt, the separation of KFGI from Kraft Foods shall not be
considered a Change of Control.

8.2 Effect of Change of Control. Notwithstanding any other provision of the Plan
to the contrary, a Participant who is employed by an Employer upon a Change of
Control and whose employment with the Employers (or any successor thereto) is
involuntarily terminated due to such Change of Control (as determined by the
Committee) shall be fully vested in any benefits under the Plan (other than his
Grandfathered Account (if any) under Section 3 and his grandfathered amount (if
any) under Section 4).

 

20



--------------------------------------------------------------------------------

APPENDIX A

Index of Defined Terms

 

Section

Where

Defined

  

Defined

Term

3.2    Account 3.7    Accounting Date 8.1(a)(i)    Affiliate 5.7    Beneficiary
4.4    Benefit Calculation Date 4.5    Benefit Recalculation Date 8.1(b)   
Board 3.7    Cadbury Account 1.1    Cadbury Plan 8.1    Change of Control 1.1   
Code 1.1    Company 6.1    Committee 4.6    Disability Benefit Recalculation
Date 3.7    Earnings Equivalents 1.1    Effective Date 1.3    Employers 1.1   
ERISA 1.1    Former Cadbury Employee 3.7    General Foods Plan 3.2   
Grandfathered Account 4.3    Grandfathered amount 1.14    IRS Annual
Compensation Limit 1.1    KFGI 1.1    Kraft Foods 1.1    Kraft Plan 1.3    MCEB
1.1    Mondelēz Global 1.1    Mondelēz Global Plan 1.1    Mondelēz International
3.2    Non-grandfathered Account 1.1    Original Plan 8.1(a)    Parent 2.1   
Participant 1.1    Plan 1.4    Plan Year 3.2    Prior Plan 3.2    Prior Plan
Grandfathered Account 5.6    QPSA

 

Appendix A - 1



--------------------------------------------------------------------------------

1.3    Related Company 4.1    Retirement Plan 5.8    Separation from Service 5.4
   Specified Employee 1.1    Spin Date 3.1    Thrift Plan 1.1    Transferred
Employee

 

Appendix A - 2



--------------------------------------------------------------------------------

SUPPLEMENT A

Certain Employees Transferred from Altria

 

A-1. Application. This Supplement A describes special rules that apply with
respect to the additional supplemental retirement benefits (if any) payable
under the Plan with respect to a Participant who is eligible to receive an
“Altria Accrued Benefit” as defined and determined under the provisions of the
Mondelēz Global LLC Retirement Plan (the “Salaried Retirement Plan”). This
Supplement A shall apply only to a Participant who meets all the eligibility
requirements of an “Altria Participant” under Supplement EE-3 of the Salaried
Retirement Plan (such a Participant being referred to in this Supplement A as an
“Altria Participant”). Except as provided in this Supplement A, the rights and
benefits of Altria Participants shall be determined under the provisions of the
Plan other than this Supplement A.

 

A-2. Defined Terms. Capitalized terms not defined herein shall have the same
meaning as ascribed to such terms in the Salaried Retirement Plan or the Plan.

 

A-3. Effective Date. The “Effective Date” of this Supplement A is January 1,
2009.

 

A-4. Supplemental Altria Retirement Benefit. In addition to the benefit (if any)
to which an Altria Participant is entitled under Section 4 of the Plan, each
Altria Participant who retires on a Normal Retirement Date or who terminates
from the employ of the Employers and Related Companies before retirement but
after completing at least five years of Total Vesting Service shall be entitled
to receive an amount (referred to as a “Supplemental Altria Retirement
Benefit”), if any, determined in accordance with the following provisions of
this Supplement A. Subject to the conditions and limitations of the Plan and
this Supplement A, an Altria Participant’s Supplemental Altria Retirement
Benefit shall be equal to the lump sum present value, as of his Benefit
Calculation Date, of the monthly benefit payable for such Altria Participant’s
lifetime, reduced for early commencement in accordance with subsection A-7, if
applicable, in an amount (if any) which is equal to:

 

  (a) the sum of the Updated Altria Qualified Benefit and the Updated Altria
Nonqualified Benefit;

REDUCED BY

 

  (b) the sum of the Frozen Altria Qualified Benefit and the Frozen Altria
Nonqualified Benefit;

FURTHER REDUCED BY

 

  (c) the Altria Accrued Benefit.

For purposes of calculating an Altria Participant’s Supplemental Altria
Retirement Benefit, the provisions of paragraph (b) of subsection 4.4 shall
apply. If, as of an Altria Participant’s Benefit Calculation Date or Benefit
Recalculation Date, the Altria Participant is not eligible to

 

Supplement A - 1



--------------------------------------------------------------------------------

commence his Altria Accrued Benefit, his Supplemental Altria Retirement Benefit
(and, to the extent applicable, his Altria salary continuation benefit described
in subsection A-5) shall be an amount equal to the lump sum present value of the
benefit payable at the earliest date on which the Altria Participant could have
commenced payment of his Altria Accrued Benefit.

 

A-5. Additional Salary Continuation Benefit. If an Altria Participant receives
salary continuation payments after his Separation from Service, he shall be
eligible to receive an Altria salary continuation benefit under this Supplement
A, in an amount (if any) which is equal to:

 

  (a) the amount determined under subsection A-4, as of the Altria Participant’s
Benefit Recalculation Date, taking into account any compensation and service
credited to the Altria Participant under the Retirement Plan with respect to the
salary continuation period;

REDUCED BY

 

  (b) the lump sum present value, as of the Benefit Recalculation Date, of the
Altria Participant’s Supplemental Altria Retirement Benefit.

 

A-6. Additional Supplemental Disability Benefit. If an Altria Participant’s
Separation from Service occurs after being Totally Disabled for 29 months in
accordance with subsection 5.8(b) of the Plan and Treas. Reg. §1.409A-1(h)(i),
he shall be eligible to receive an Altria supplemental disability benefit under
this Supplement A, in an amount (if any) which is equal to:

 

  (a) the amount determined under subsection A-4, as of the Altria Participant’s
Disability Benefit Recalculation Date, taking into account any service credited
to the Altria Participant under the Retirement Plan after his Benefit
Calculation Date while he is Totally Disabled;

REDUCED BY

 

  (b) the lump sum present value, as of the Disability Benefit Recalculation
Date, of the Altria Participant’s Supplemental Altria Retirement Benefit.

 

A-7. Vesting. An Altria Participant shall be fully vested in his Supplemental
Altria Retirement Benefit, his additional salary continuation benefit under
subsection A-5 and his additional supplemental disability benefit under
subsection A-6 if he has 5 or more years of Total Vesting Service.

 

A-8.

Early Commencement. Subject to the last sentence of subsection A-4, if payment
of an Altria Participant’s Supplemental Altria Retirement Benefit (or, if
applicable, any Altria salary continuation benefit) commences prior to such
Altria Participant’s Normal Retirement Date, any Supplemental Altria Retirement
Benefit or Altria salary continuation benefit to which the Altria Participant is
entitled shall be reduced to the same extent and using the same methodology as
such Altria Participant’s Altria Accrued Benefit would be reduced for early
commencement pursuant to the terms of the Salaried

 

Supplement A - 2



--------------------------------------------------------------------------------

  Retirement Plan. For the avoidance of doubt, this means that, for purposes of
calculating the amount of an Altria Participant’s Supplemental Altria Retirement
Benefit commencing prior to such Altria Participant’s Normal Retirement Date,
the formula in subsection A-4 next above shall be applied only after reducing
each of the Updated Altria Qualified Benefit, Updated Altria Nonqualified
Benefit, Frozen Altria Qualified Benefit and Frozen Altria Nonqualified Benefit
to the same extent (if any) and in the same manner as such benefits,
respectively, would have been reduced for early commencement under the terms of
the Salaried Retirement Plan if payment of the Altria Accrued Benefit commenced
as of the same date.

 

A-9. Time and Form of Payment. An Altria Participant’s Supplemental Altria
Retirement Benefit (if any) shall be paid at the same time and in the same form
as a non¬grandfathered supplemental retirement benefit under Section 4 of the
Plan. An Altria Participant’s Altria salary continuation benefit under
subsection A-5 (if any) shall be paid at the same time and in the same form as a
supplemental salary continuation benefit under subsection 4.5 of the Plan. An
Altria Participant’s Altria supplemental disability benefit under subsection A-6
(if any) shall be paid at the same time and in the same form as a supplemental
disability benefit under subsection 4.6 of the Plan.

 

A-10. Payment to a Beneficiary. Supplemental death or QPSA benefits shall be
provided with respect to an Altria Participant’s supplemental Altria retirement
benefit (if any), Altria salary continuation benefit (if any) and Altria
supplemental disability benefit (if any) to the same extent as death or QPSA
benefits are provided with respect to the Altria Participant’s supplemental
retirement benefit, supplemental salary continuation benefit and supplemental
disability benefit under the Plan, and any such death or QPSA benefits with
respect to an Altria Participant shall be paid at the same date, in the same
form and to the same Beneficiary as such Altria Participant’s supplemental
retirement benefit and supplemental salary continuation benefit, respectively,
or the supplemental death benefits or QPSA benefit with respect to such Altria
Participant’s supplemental disability benefit.

 

Supplement A - 3